Exhibit 10.10

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
19th day of October, 2015, (the “Effective Date”) by and between American
Farmland Company, a Maryland corporation (the “Company”), and Roberto A. de
Guardiola, Jr. (“Indemnitee”).

WHEREAS, at the request of the Company, Indemnitee currently serves as a
director on the Company’s board of directors (“Board of Directors”) and/or as an
officer of the Company and may, therefore, be subjected to claims, suits or
proceedings arising as a result of his service; and

WHEREAS, as an inducement to Indemnitee to continue to serve as such director
and/or officer, the Company has agreed to indemnify and to advance expenses and
costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, to the maximum extent permitted by the Company’s charter (the
“Charter”), the Company’s bylaws (the “Bylaws”) and applicable law; and

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.Definitions.  For purposes of this Agreement:

(a)“Change in Control” shall mean any of the following occurring after the
Effective Date:

(i)any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding the Company, any entity controlling, controlled by or under
common control with the Company as of the Effective Date, including any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any such entity, and Indemnitee or any
affiliate of Indemnitee and any “group” (as such term is used in Section
13(d)(3) of the Exchange Act) of which Indemnitee or any affiliate of Indemnitee
is a member), is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding shares of
common stock of the Company (in either such case, other than as a result of an
acquisition of securities directly from the Company); or

(ii)any consolidation or merger of the Company resulting in the voting
securities of the Company outstanding immediately prior to the consolidation or
merger representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity or its parent) less than 50% of the
combined voting power of the securities of the surviving entity or its parent
outstanding immediately after such consolidation or merger; or

 

--------------------------------------------------------------------------------

 

(iii)any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by “persons” (as defined above) in substantially the same
proportion as their ownership of the Company immediately prior to such sale; or
 

(iv)during any consecutive 24-calendar-month period, the Incumbent Directors
cease, for any reason other than due to death or disability, to constitute at
least a majority of the members of the Board of Directors; provided that any
director whose election, or nomination for election by the Company’s
shareholders, was approved or ratified by a vote of at least a majority of the
Incumbent Directors shall, for purposes of this definition of “Change in
Control,” be deemed to be an Incumbent Director.

(b)“Corporate Status” means the status of a person as a present or former
director, officer, employee or agent of the Company or as a director, trustee,
officer, partner, member, manager, managing member, fiduciary, employee or agent
of any Enterprise.

(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification and/or advance
of Expenses is sought by Indemnitee.

(d)“Effective Date” means the date set forth in the first paragraph of this
Agreement.

(e)“Enterprise” means any foreign or domestic corporation, real estate
investment trust, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
such capacity at the request of the Company.  As a clarification and without
limiting the circumstances in which Indemnitee may be serving at the request of
the Company, service by Indemnitee shall be deemed to be at the request of the
Company if Indemnitee serves or served as a director, trustee, officer, partner,
member, manager, managing member, fiduciary, employee or agent of any
corporation, real estate investment trust, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise (i) of
which a majority of the voting power or equity interest is owned directly or
indirectly by the Company or (ii) the management of which is controlled directly
or indirectly by the Company.

(f)“ERISA” means the Employment Retirement Income Security Act of 1974, as
amended.

(g)“Expenses” means any and all reasonable attorneys’ fees and costs, retainers,
court costs, discovery costs, transcript costs, fees of experts and consultants,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, ERISA excise taxes and penalties and any
other disbursements or expenses incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in or otherwise participating in a Proceeding.  Expenses shall
also include Expenses incurred in connection with

-2-

--------------------------------------------------------------------------------

 

any appeal resulting from any Proceeding including, without limitation, the
premium, security for and other costs relating to any cost bond, supersedeas
bond or other appeal bond or its equivalent. 

(h)“Incumbent Directors” shall mean the members of the Board of Directors at the
beginning of any consecutive 24-calendar-month period.  

(i)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither is, nor in the past five
years has been, retained to represent:  (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.  

(j)“Proceeding” means any threatened, pending or completed claim, action, suit,
arbitration, mediation, alternative dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other proceeding, whether brought by or
in the right of the Company or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative or
investigative (formal or informal) nature or otherwise, including any appeal
therefrom, except one pending or completed on or before the Effective Date
unless (i) any such Proceeding was or is, in connection with Indemnitee’s
Corporate Status or (ii) otherwise specifically agreed in writing by the Company
and Indemnitee.  If Indemnitee reasonably believes that a given situation may
lead to or culminate in the institution of a Proceeding, such situation shall
also be considered a Proceeding.

Section 2.Services by Indemnitee.  Indemnitee will serve as a director and/or
officer of the Company.  However, this Agreement shall not impose any
independent obligation on Indemnitee or the Company to continue Indemnitee’s
service to the Company.  This Agreement shall not be deemed an employment
contract between the Company (or any other entity) and Indemnitee.

Section 3.General.  The Company shall indemnify, and advance Expenses to,
Indemnitee with respect to any Proceeding that Indemnitee is, or is threatened
to be, made a party to by reason of Indemnitee’s Corporate Status (a) as
provided in this Agreement and (b) otherwise to the maximum extent permitted by
Maryland law in effect on the Effective Date and as amended from time to time;
provided, however, that no change in the Charter, the Bylaws or in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the Effective Date or as they may be
expanded thereafter from time to time by any change in Maryland law.  The rights
of Indemnitee provided in this Section 3 shall include, without limitation, the
rights set forth in the other sections of this Agreement, including any
additional indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).  Payment of indemnification pursuant to any

-3-

--------------------------------------------------------------------------------

 

section of this Agreement, the Charter or the Bylaws shall be made within ten
days after a determination has been made that Indemnitee is entitled to
indemnification. 

Section 4.Standard for Indemnification.  If, by reason of Indemnitee’s Corporate
Status, Indemnitee is, or is threatened to be, made a party to any Proceeding,
Indemnitee shall be indemnified against all judgments, interest, penalties,
fines and amounts paid in settlement and all Expenses actually and reasonably
incurred by him or on his behalf in connection with any such Proceeding unless
it is established that (a) the act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and (i) was committed in bad faith or
(ii) was the result of active and deliberate dishonesty on the part of
Indemnitee, (b) Indemnitee actually received an improper personal benefit in
money, property or services or (c) in the case of any criminal Proceeding,
Indemnitee had reasonable cause to believe that his act or omission was
unlawful.  Notwithstanding the foregoing, (A) if clause (b) of the preceding
sentence applies, Indemnitee shall be disqualified from indemnification under
this Agreement only to the extent of the improper personal benefit in money,
property or services actually received by Indemnitee, unless otherwise required
by Maryland law; (B) it is the intention of the parties that Indemnitee shall in
any event be entitled to indemnification and advance or recovery of Expenses to
the maximum extent permitted by Maryland law, so that if and to the extent
Maryland law now or hereafter permits indemnification and/or advance or recovery
of Expenses under the circumstances described in clauses (a), (b) or (c) of the
preceding sentence, then and in such event, Indemnitee shall be entitled
thereto; and (C) if Indemnitee is successful, on the merits or otherwise, as to
one or more but less than all claims, issues or matters in a Proceeding, the
Company shall indemnify Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter.

Section 5.Certain Limits on Indemnification.  Notwithstanding any other
provision of this Agreement (other than Section 7), this Agreement shall not
entitle Indemnitee to:

(a)indemnification hereunder, with respect to a Proceeding, if such Proceeding
was by or in the right of the Company and Indemnitee is adjudged to be liable to
the Company provided, however, for the sake of clarity, the Company shall
advance Expenses actually and reasonably incurred by Indemnitee in connection
with any such Proceeding, subject to the requirements of Section 9 of this
Agreement;

(b)indemnification hereunder, with respect to a Proceeding, if such Proceeding
charges improper personal benefit to Indemnitee, whether or not involving action
in the Indemnitee’s official capacity, in which the Indemnitee is adjudged to be
liable on the basis that personal benefit was improperly received provided,
however, for the sake of clarity, the Company shall advance Expenses actually
and reasonably incurred by Indemnitee in connection with any such Proceeding,
subject to the requirements of Section 9 of this Agreement; or

(c)indemnification or advancement of Expenses hereunder, with respect to a
Proceeding, if such Proceeding was brought by Indemnitee unless: (i) the
Proceeding was brought to enforce rights under this Agreement, the Charter or
the Bylaws and then only to the extent in accordance with and as authorized by
Section 13(d) of this Agreement, or (ii) the Charter or the Bylaws, a resolution
of the stockholders entitled to vote generally in the election

-4-

--------------------------------------------------------------------------------

 

of directors or of the Board of Directors, or an agreement approved by the Board
of Directors to which the Company is a party expressly provides otherwise. 

Section 6.No Indemnification Permitted for Section 16(b)
Claims.  Notwithstanding any other provision of this Agreement, this Agreement
shall not entitle Indemnitee to indemnification for any judgments, interest,
penalties, fines and amounts paid in settlement in a Proceeding, in whole or in
part, for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act, or similar provisions of state statutory law
or common law; provided, however, the Company shall pay any and all Expenses
actually and reasonably incurred by Indemnitee in connection with any such
Proceeding.

Section 7.Court-Ordered Indemnification.  Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:

(a)if it determines Indemnitee is entitled to reimbursement under Section
2-418(d)(1) of the MGCL, the court shall order indemnification, in which case
Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or

(b)if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper.  However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses.

Section 8.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee was or is by reason
of his Corporate Status made a party to (or otherwise becomes a participant in)
any Proceeding and is successful, on the merits or otherwise, in the defense of
such Proceeding, Indemnitee shall be indemnified for all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith.  If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee under this
Section 8 for all Expenses actually and reasonably incurred by him or on his
behalf in connection with each such claim, issue or matter, allocated on a
reasonable and proportionate basis.  For purposes of this Section 8 and, without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter. The Company shall make payment of
indemnification pursuant to this Section 8 within ten days after receipt by the
Company of a written request therefor.  For avoidance of doubt, Indemnitee’s
rights to recover Expenses under this Section 8 shall be in addition to, and not
in limitation of, Indemnitee’s rights to indemnification and advance or recovery
of Expenses under the other provisions of this Agreement.

-5-

--------------------------------------------------------------------------------

 

Section 9.Advance of Expenses for a Party.  If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be, made a party to any
Proceeding, the Company shall, without requiring a preliminary determination of
Indemnitee’s ultimate entitlement to indemnification hereunder, advance all
reasonable Expenses incurred by or on behalf of Indemnitee in connection with
such Proceeding within ten days after the receipt by the Company of a statement
or statements requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding.  Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Company as authorized by law and by this
Agreement has been met and a written undertaking by or on behalf of Indemnitee,
in substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to Indemnitee relating to
claims, issues or matters in the Proceeding as to which it shall ultimately be
established that the standard of conduct has not been met by Indemnitee and
which have not been successfully resolved as described in Section 8 of this
Agreement.  To the extent that Expenses advanced to Indemnitee do not relate to
a specific claim, issue or matter in the Proceeding, such Expenses shall be
allocated on a reasonable and proportionate basis.  The undertaking required by
this Section 9 shall be an unlimited general obligation by or on behalf of
Indemnitee and shall be accepted without reference to Indemnitee’s financial
ability to repay such advanced Expenses and without any requirement to post
security therefor.  Any such advanced Expenses shall be deemed to be an
obligation of the Company to the Indemnitee and shall in no event be deemed a
personal loan. 

Section 10.Indemnification and Advance of Expenses of a Witness or in Response
to a Subpoena.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is or may be, by reason of his Corporate Status, made a
witness or otherwise asked or required to participate in any Proceeding, whether
instituted by the Company or any other party, and to which Indemnitee is not a
party, or receives a subpoena in any Proceeding to which he is not a party, he
shall be advanced all reasonable Expenses and indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection therewith
within ten days after the receipt by the Company of a statement or statements
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee.

Section 11.Procedure for Determination of Entitlement to Indemnification.

(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  Indemnitee may submit one or more such requests from time to
time and at such time(s) as Indemnitee deems appropriate in his sole
discretion.  The officer of the Company receiving any such request from
Indemnitee shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

-6-

--------------------------------------------------------------------------------

 

(b)Upon written request by Indemnitee for indemnification pursuant to Section
11(a) above, a determination with respect to Indemnitee’s entitlement thereto
shall promptly be made in the specific case: (i) if a Change in Control shall
have occurred, by Independent Counsel, in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee, which Independent
Counsel shall be selected by the Indemnitee and approved by the Board of
Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL, which approval
will not be unreasonably withheld or delayed; or (ii) if a Change in Control
shall not have occurred, (A) by the Board of Directors by a majority vote of a
quorum consisting of Disinterested Directors or, if such a quorum cannot be
obtained, then by a majority vote of a duly authorized committee of the Board of
Directors consisting solely of one or more Disinterested Directors, (B) if
Independent Counsel has been selected by the Board of Directors in accordance
with Section 2-418(e)(2)(ii) of the MGCL and approved by the Indemnitee, which
approval shall not be unreasonably withheld or delayed, by Independent Counsel,
in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee or (C) if so directed by a majority of the members of
the Board of Directors, by the stockholders of the Company. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten days after such determination.  Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination in the discretion of the Board of Directors or Independent Counsel
if retained pursuant to clause (i) or clause (ii)(B) of this Section 11(b).  Any
Expenses actually and reasonably incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom. 

(c)The Company shall (i) pay the reasonable fees and expenses of Independent
Counsel, if one is appointed, (ii) fully indemnify such Independent Counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto and (iii) pay all
reasonable fees and expenses incident to the procedures of Section 11(b) hereof,
regardless of the manner in which such Independent Counsel was selected or
appointed, including, without limitation, reasonable fees and expenses incurred
by Indemnitee.

(d)The Company shall make a determination of Indemnitee’s entitlement to
indemnification pursuant to Section 11(b) of this Agreement within 60 days after
receipt by the Company of Indemnitee’s request for indemnification.

Section 12.Presumptions and Effect of Certain Proceedings.

(a)In making any determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11(a) of this Agreement, and the Company shall have the burden of proof
and the burden of persuasion by clear and convincing evidence to overcome that
presumption in connection with the making of any determination

-7-

--------------------------------------------------------------------------------

 

contrary to that presumption.  Neither the failure of the Company (including by
the Independent Counsel) to have made a determination prior to the commencement
of any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by the Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct. 

(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, does not create a presumption that
Indemnitee did not meet the requisite standard of conduct described herein for
indemnification.

(c)The knowledge or actions, or failure to act, of any other director, officer,
employee or agent of the Company or any other director, trustee, officer,
partner, member, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise shall not be
imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.

(d)The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

Section 13.Remedies of Indemnitee.

(a)If (i) a determination is made pursuant to Section 11(b) of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement, or
(ii) no determination of Indemnitee’s entitlement to indemnification shall have
been made pursuant to Section 11(b) of this Agreement within 60 days after
receipt by the Company of the request for indemnification, (iii) advancement of
Expenses is not timely made pursuant to Section 9 of this Agreement, (iv)
payment of indemnification that is owed to an Indemnitee is not made pursuant to
this Agreement within ten days after receipt by the Company of a written request
therefor, (v) payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 11 of this
Agreement or (vi) a determination has been made with respect to the allocation
of liability between the Company and Indemnitee pursuant to Section 15(b) or
15(d) of this Agreement and Indemnitee disagrees with that allocation,
Indemnitee shall be entitled to pursue an adjudication in court or a
determination in an arbitration proceeding of his entitlement to such
indemnification, or to the allocation of liability between the Company and the
Indemnitee pursuant to Section 15(b) or 15(d) of this Agreement.  If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 13(a),
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 9 of this Agreement

-8-

--------------------------------------------------------------------------------

 

until a final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed). 

(b)For all proceedings commenced by Indemnitee pursuant to Section 13(a) or
otherwise with respect to Indemnitee’s rights to indemnification or advance of
Expenses hereunder or pursuant to the Charter or the Bylaws or applicable law,
Indemnitee shall be entitled to pursue an adjudication in an appropriate court
located in the State of Maryland or sitting in New York, New York, or in any
other court of competent jurisdiction.  The parties hereby consent to the
jurisdiction of the New York District Court and the United States District Court
for the District of New York, in each case sitting in New York, New
York.  Accordingly, with respect to any such court action commenced in such
courts sitting in New York, New York, the Company and Indemnitee each hereby
(i) submits to the personal jurisdiction of such courts; (ii) consents to
service of process; and (iii) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.  Alternatively, Indemnitee, at his option, may seek a
determination in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association.  Such
arbitration proceedings shall be conducted in New York, New York.  Except as set
forth herein, the provisions of Maryland law (without regard to its conflicts of
laws rules) shall apply to any such arbitration.  The Company shall not oppose
Indemnitee’s right to seek any such adjudication or determination in
arbitration.  In any such judicial proceeding or arbitration, Indemnitee shall
be presumed to be entitled to indemnification or advance of Expenses, as the
case may be, under this Agreement and the Company shall have the burden of
proving that Indemnitee is not entitled to indemnification or advance of
Expenses, as the case may be.  The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement.

(c)If a determination shall have been made pursuant to Section 11(b) of this
Agreement that Indemnitee is entitled to indemnification, or a determination
shall have been made with respect to the Company’s responsibility for costs
under 15(b) or 15(d), the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 13, absent
a misstatement by Indemnitee of a material fact, or an omission of a material
fact necessary to make Indemnitee’s statements not materially misleading, in
connection with the request for indemnification.  If a determination shall have
been made pursuant to Section 11(b) of this Agreement that Indemnitee is not
entitled to indemnification or a determination shall have been made regarding
allocation of liability between the Company and Indemnitee pursuant to Section
15(b) or 15(d), any judicial proceeding commenced pursuant to this Section 13
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 15(b), 15(d) or 11(b).

-9-

--------------------------------------------------------------------------------

 

(d)In the event that Indemnitee seeks a judicial adjudication or a determination
in arbitration to enforce his rights under, or to recover damages for breach of,
this Agreement or the Charter or the Bylaws or applicable law, or to recover
under any directors’ and officers’ or other similar liability insurance policies
maintained by the Company, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company for, any and all Expenses
actually and reasonably incurred by him in such judicial adjudication or
arbitration if Indemnitee is determined to be entitled to any portion of the
indemnification or advance of Expenses sought or insurance recovery; provided,
however if it shall be determined in such judicial adjudication or arbitration
that Indemnitee is entitled to receive part but not all of the indemnification
or advance of Expenses sought, the Expenses incurred by Indemnitee in connection
with such judicial adjudication or arbitration shall be appropriately prorated.
 

(e)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 or any other Proceeding,
judicial or otherwise, that the procedures and presumptions of this Agreement
are not valid, binding and enforceable and shall stipulate in any such court
that the Company is bound by all of the provisions of this Agreement. The
Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten business days after receipt by the
Company of a written request therefore) advance, to the extent not prohibited by
applicable law, such Expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee for indemnification or
advancement of Expenses from the Company under this Agreement or under any
directors’ and officers' or other similar liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of Expenses or
insurance recovery, as the case may be.

(f)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, except that the
Company shall reimburse or advance Expenses to Indemnitee as requested and in
accordance with the terms and provisions of this Agreement.

(g)Interest shall be paid by the Company to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay for the period commencing with the date on which the Company
was requested to advance Expenses in accordance with Section 9 of this Agreement
or to make the determination of entitlement to indemnification under Section
11(a) above and ending on the date such payment is made to Indemnitee by the
Company.

-10-

--------------------------------------------------------------------------------

 

Section 14.Defense of the Underlying Proceeding. 

(a)Indemnitee shall notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, request or other
document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding.  The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

(b)Subject to the provisions of the last sentence of this Section 14(b) and of
Section 14(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within 15 calendar days following receipt of notice of any such Proceeding under
Section 14(a) above.  The Company shall not, without the prior written consent
of Indemnitee, consent to the entry of any judgment against Indemnitee or enter
into any settlement or compromise which (i) includes an admission of fault of
Indemnitee, (ii) does not include, as an unconditional term thereof, the full
release of Indemnitee from all liability in respect of such Proceeding, which
release shall be in form and substance reasonably satisfactory to Indemnitee or
(iii) would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee that is not being concurrently paid or discharged in full by the
Company or a third party.  This Section 14(b) shall not apply to a Proceeding
brought by Indemnitee under Section 13 of this Agreement.

(c)Notwithstanding the provisions of Section 14(b) above, if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of reputable counsel,
that he may have separate defenses or counterclaims to assert with respect to
any issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of reputable
counsel, that an actual or apparent conflict of interest or potential conflict
of interest exists between Indemnitee and the Company or between Indemnitee and
other parties to the proceeding who are indemnitees of the Company, or (iii) if
the Company fails to assume the defense of such Proceeding in a timely manner,
Indemnitee shall be entitled to be represented by separate reputable legal
counsel of Indemnitee’s choice, at the expense of the Company.  In addition, if
the Company fails to comply with any of its obligations under this Agreement or
in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain reputable counsel of
Indemnitee’s choice, at the expense of the Company (subject to Section 13(d) of
this Agreement), to represent Indemnitee in connection with any such matter.

-11-

--------------------------------------------------------------------------------

 

Section 15.Contribution. 

(a)If the indemnification provided in this Agreement is unavailable in whole or
in part and may not be paid to Indemnitee for any reason, other than for failure
to satisfy the standard of conduct set forth in Section 4 or due to the
provisions of Section 5, then, in respect of any threatened, pending or
completed Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), the Company shall pay,
in the first instance, the entire amount of any judgment or settlement of such
Proceeding without requiring Indemnitee to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution the Company may
have against Indemnitee.

(b)Without diminishing or impairing the obligations of the Company set forth in
Section 15(a) hereof, if, for any reason, Indemnitee shall elect or be required
to pay all or any portion of any judgment or settlement in any threatened,
pending or completed Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such Proceeding), the Company shall
contribute to the amount of Expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and its directors, officers or employees, and/or directors, trustees,
officers, partners, members, managers, managing members, fiduciaries, employees
or agents of any Enterprise, as applicable, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, from the transaction from which
such Proceeding arose; provided, however, that the proportion determined on the
basis of relative benefit may, to the extent necessary to conform to applicable
law, be further adjusted by reference to the relative fault of the Company
and/or its directors, officers, employees, agents, authorized signatories or
fiduciaries, as applicable, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such Expenses, judgments, fines, taxes or settlement amounts, as well as any
other equitable considerations which applicable law may require to be
considered. The relative fault of the Company and/or its directors, officers,
employees, agents, authorized signatories or fiduciaries and/or directors,
trustees, officers, partners, members, managers, managing members, fiduciaries,
employees or agents of any Enterprise, as applicable, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such Proceeding),
on the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive.

(c)The Company shall fully indemnify and hold Indemnitee harmless from any
claims of contribution which may be brought by directors, officers, employees,
authorized signatories, agents or fiduciaries of the Company or directors,
trustees, officers, partners, members, managers, managing members, fiduciaries,
employees or agents of any Enterprise, other than Indemnitee, who are jointly
liable with Indemnitee.

-12-

--------------------------------------------------------------------------------

 

(d)To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, other than for failure to satisfy the standard of conduct
set forth in Section 4 or due to the provisions of Section 5, then, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, taxes, amounts paid or to
be paid in settlement and/or for Expenses, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents, and/or directors, trustees, officers,
partners, members, managers, managing members, fiduciaries, employees or agents
of any Enterprise, as applicable, other than Indemnitee) and Indemnitee in
connection with such event(s) and/or transaction(s). 

Section 16.Non-Exclusivity; Survival of Rights; Subrogation.

(a)The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of but shall be in addition to any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Charter or the Bylaws, any agreement with the Company, a resolution of the
stockholders entitled to vote generally in the election of directors or of the
Board of Directors, or otherwise.  Unless consented to in writing by Indemnitee,
no amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal, regardless of whether a claim with
respect to such action or inaction is raised prior or subsequent to such
amendment, alteration or repeal.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right or
remedy shall be cumulative and in addition to every other right or remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion of any right or remedy hereunder, or otherwise, shall not prohibit the
concurrent assertion or employment of any other right or remedy.

(b)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action reasonably
necessary to secure such rights, including execution of such documents as are
reasonably necessary to enable the Company to bring suit to enforce such rights.

Section 17.Insurance.  The Company will use its commercially reasonable efforts
to acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Directors, with the advice of counsel,
covering Indemnitee for any claim made against Indemnitee by reason of his
Corporate Status and covering the Company for any indemnification or advance of
Expenses made by the Company to Indemnitee for any claims made against
Indemnitee by reason of his Corporate Status; provided, however, that for so
long as Indemnitee shall remain a director and/or officer of the Company and
thereafter with respect to any such prior service, in all policies of director
and officer liability insurance, Indemnitee shall be named as an insured in such
a manner as to provide Indemnitee the same rights and

-13-

--------------------------------------------------------------------------------

 

benefits as are accorded to the most favorably insured of the Company’s officers
and directors.  Without in any way limiting any other obligation under this
Agreement, the Company shall indemnify Indemnitee for any payment by Indemnitee
arising out of the amount of any deductible or retention and the amount of any
excess of the aggregate of all judgments, penalties, fines, settlements and
Expenses incurred by Indemnitee in connection with a Proceeding over the
coverage of any insurance referred to in the previous sentence.  The purchase,
establishment and maintenance of any such insurance shall not in any way limit
or affect the rights or obligations of the Company or Indemnitee under this
Agreement except as expressly provided herein, and the execution and delivery of
this Agreement by the Company and the Indemnitee shall not in any way limit or
affect the rights or obligations of the Company under any such insurance
policies.  If, at the time the Company receives notice from any source of a
Proceeding to which Indemnitee is a party or a participant (as a witness or
otherwise) the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies, and take
commercially reasonable steps necessary to establish coverage for Indemnitee
under such insurance in connection with such Proceeding. 

Section 18.Coordination of Payments.  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable or payable or
reimbursable as Expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

Section 19.Reports to Stockholders.  To the extent required by the MGCL, the
Company shall report in writing to its stockholders the payment of any amounts
for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

Section 20.Duration of Agreement; Binding Effect.

(a)This Agreement shall continue until and terminate on the later of (i) the
date that Indemnitee shall have ceased to serve as a director, officer, employee
or agent of the Company or as a director, trustee, officer, partner, member,
manager, managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee is no longer subject to any actual
or possible Proceeding with respect to which Indemnitee is or may be entitled to
indemnification or advance or recovery of Expenses pursuant to this Agreement
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant to Section 13 of this Agreement).  

(b)The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee

-14-

--------------------------------------------------------------------------------

 

or agent of the Company or a director, trustee, officer, partner, member,
manager, managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise that such person is or was
serving in such capacity at the request of the Company, and shall inure to the
benefit of Indemnitee and his spouse, assigns, heirs, devisees, executors and
administrators, and other legal representatives. 

(c)The Company shall require and cause any successor (whether direct or indirect
by purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

(d)The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled.  Indemnitee shall further be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertakings in connection therewith.  The Company acknowledges that, in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
a court, and the Company hereby waives any such requirement of such a bond or
undertaking.

Section 21.Severability.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

Section 22.Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement.  One such counterpart signed by the party against whom enforceability
is sought shall be sufficient to evidence the existence of this Agreement.

-15-

--------------------------------------------------------------------------------

 

Section 23.Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof. 

Section 24.Modification and Waiver.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 25.Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) when delivered by hand, (ii) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed, (iii) when sent by facsimile, if sent during normal business hours of
the recipient, and otherwise on the next business day after sending, or (iv) one
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt:

(a)If to Indemnitee, to the address set forth on the signature page hereto.

(b)If to the Company, to:

American Farmland Company

10 East 53rd Street

New York, NY 10022

Tel: (212) 484-3000

Attn:  Chairman of the Board

 

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

Section 26.Governing Law.  The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

Section 27.Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

[SIGNATURE PAGE FOLLOWS]

 

-16-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY:

 

 

AMERICAN FARLMAND COMPANY

 

 

By:

/s/ Robert L. Cowan

Name:

Robert L. Cowan

Title:

President

 

INDEMNITEE:

 

 

/s/ Roberto A. de Guardiola, Jr.

Name:

Roberto A. de Guardiola, Jr.

Address:

101 N. Clematis St., Ste. 307

 

W. Palm Beach, FL 33401

 

 

 

Indemnification Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

The Board of Directors of American Farmland Company

Re:  Undertaking to Repay Expenses Advanced

Ladies and Gentlemen:

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the _____ day of ________, 20__, by and between American
Farmland Company, a Maryland corporation (the “Company”), and the undersigned
Indemnitee (the “Indemnification Agreement”), pursuant to which I am entitled to
advance of Expenses in connection with [Description of Proceeding] (the
“Proceeding”).

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm my good
faith belief that at all times, insofar as I was involved as [a director] [an
officer] of the Company, in any of the facts or events giving rise to the
Proceeding, I (1) did not act with bad faith or active or deliberate dishonesty,
(2) did not receive any improper personal benefit in money, property or services
and (3) in the case of any criminal proceeding, had no reasonable cause to
believe that any act or omission by me was unlawful.

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related Expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established by a final determination (as to which all
rights of appeal have been exhausted or lapsed) that (1) an act or omission by
me was material to the matter giving rise to the Proceeding and (a) was
committed in bad faith or (b) was the result of active and deliberate dishonesty
on my part or (2) I actually received an improper personal benefit in money,
property or services or (3) in the case of any criminal proceeding, I had
reasonable cause to believe that the act or omission was unlawful, then I shall
promptly reimburse the portion of the Advanced Expenses relating to the claims,
issues or matters in the Proceeding as to which the foregoing findings have been
established as aforesaid, except to the extent, if any, that I am otherwise
entitled to indemnification for such Expenses pursuant to Section 8 or the last
sentence of Section 4 of the Indemnification Agreement.

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this ___
day of ____________________, 20____.

 

 

 

 